FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/28/2020 has been entered. Claim 2 has been cancelled.  Claims  1, 3-12 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/28/2020.

Drawings
The replacement drawings were received on 07/23/2020.  These drawings are acceptable.

Claim Objections
Claims 1 & 6 are objected to because of the following informalities: 
In claim 1, the last line should be revised to: -- from upstream toward downstream relative to of a flow direction of the air--;
Claim 6, lines 2-3, should be revised to: --portion, a width dimension of the inclined portion in the circumferential direction decreases as the inclined portion extends towards the downstream direction relative to [[of]] the flow of the air--, for sake of clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sweeney (US 3,751,910, previously cited in the 05/28/2020 Office Action).
Regarding independent claim 1, Sweeney discloses a combustor (Sweeney Fig. 1) comprising: 
a fuel nozzle 13 extending along an axis (Sweeney Fig. 1); 
a tubular combustor basket 9, 10 configured to cover the fuel nozzle (Sweeney Fig. 1); and 
a tubular transition piece 11 into which a leading end portion of the tubular combustor basket 9, 10 is inserted, the tubular transition piece being configured to: 
(i) define a cooling air passage 20 (“film air entrance”, Col. 2, ln. 55-57, Sweeney Fig. 6 below)  between the tubular transition piece 11 and an outer circumferential surface of the leading end portion of the tubular combustor basket 9, 10 (Col. 2, ln. 53-57, “Referring to FIGS. 2 through 6, it will be seen that the upstream marginal portion 19 of the liner section 11 extends a substantial distance over the downstream marginal portion 18 of the liner section 10 to define the film air entrance 20”): and 
(ii) allow air from outside the tubular combustor basket 9, 10 and the tubular transition piece 11 to be introduced thereinto through the cooling air passage 20 (Col. 2, ln. 10-22);
wherein:
the leading end portion of the tubular combustor basket 9, 10 includes an outer diameter side leading end portion 31 (“outer lands” circumferentially between the tapered risers 34, Sweeney Fig. 5-6 below) and an inner diameter side leading end portion 28 (the edge of “inner lands 32”, Sweeney Fig. 5-6 below; note, the terms  “outer diameter side leading end portion” and “inner diameter side leading end portion” could be construed as any “portion” or part of the combustor basket that is at or near or related to an “end portion” of the basket), the inner diameter side leading end portion 18 being: 
(i) next to the outer diameter side leading end portion in a circumferential direction (Sweeney Fig. 5 below, Col. 3, ln. 6-10, “The tapered end 26 of the section 10, which forms part of its marginal portion, is fixed to section 11 by a zigzag metal joining strip 30 which has outer lands 31 and inner lands 32 alternating around its circumference”); and 
(ii) further inward in a radial direction than the outer diameter side leading end portion 31 (Sweeney Fig. 5-6 below, the inner diameter side leading end portion 28 of inner land 32 is radially inward of the outer diameter side leading end portion 31 as shown);
an inclined surface 26 (Col. 2, ln. 63-Col. 3, ln. 5, “tapered end 26 of the section 10”) is defined between the inner diameter side leading end portion 18 and an inner circumferential surface 18 of the tubular combustor basket 10; and
the inclined surface 26 extends inward in the radial direction as the inclined surface extends from upstream toward downstream of a flow of the air (Sweeney Fig. 6 below, the surface 26 is shown as inclining radially inward, Col. 2, ln. 63-Col. 3, ln. 5, “The initial portion of the air entrance 20 is of substantially constant area. However, the downstream end 26 of section 10, beginning at the line 27 in FIG. 6 and continuing to the edge 28, tapers to provide a diverging downstream or exit portion of the air entrance. This convergence of the marginal portion 18 is such that the width of the gap between the adjacent liner sections increases by about 0.030 inch in this terminal portion of the inlet. This serves to provide the increasing area of the passage and diffusion of the air entering, reducing its velocity”).

    PNG
    media_image1.png
    394
    717
    media_image1.png
    Greyscale

Regarding claim 3, Sweeney discloses the combustor according to claim 1, further comprising: 
a connection portion (Col. 3, ln. 6-11, “tapered risers 34”) configured to connect the inner diameter side leading end portion 18 and the outer diameter side leading end portion 31 in the radial direction (Sweeney Fig. 5 & 6 above, Col. 3, ln. 6-11, “The tapered end 26 of the section 10, which forms part of its marginal portion, is fixed to section 11 by a zigzag metal joining strip 30 which has outer lands 31 and inner lands 32 alternating around its circumference, these being joined by diverging or tapered risers 34
Regarding claim 4, Sweeney discloses the combustor according to claim 1, wherein the outer diameter side leading end portion 31 (the “outer land”) is further upstream of the flow of the air than the inner diameter side leading end portion 28 (Sweeney Fig. 5 & 6 above, the outer diameter side leading end portion 31 has a portion further upstream of the inner diameter side leading end portion 28, the latter being the downstream edge of the inclined surface 26).
Regarding claim 5, Sweeney discloses the combustor according to claim 4, wherein the tubular combustor basket 10 further includes an inclined portion 26 in which: 
(i) the inclined surface 26 is defined (the inclined portion comprises the inclined surface 26, and is part of the combustor basket 10 as shown in Sweeney Fig. 1, 5 & 6); and 
(ii) a leading end downstream of the flow of the air is the inner diameter side leading end portion 28 (Sweeney Fig. 1, 5 & 6).
Regarding claim 9, Sweeney discloses the combustor according to claim 1, wherein the tubular combustor basket has a cooling air hole 22 (“air holes”) through which the air from outside the tubular combustor basket 9, 10 and the tubular transition piece 11 (air from the compressor outlet diffuser 3 that flows around the combustor) is introduced thereinto (Sweeney Fig. 2).
Regarding claim 10, Sweeney discloses a gas turbine comprising: 
a compressor (Sweeney Fig. 1, Col. 1, ln. 41-Col. 2, ln. 9, “compressor outlet diffuser 3”; “engine compressor”); 
the combustor according to claim 1; and 
a turbine (Sweeney Fig. 1, Col. 1, ln. 41-57, directly implied by “turbine nozzle 4”, Col. 2, ln. 18-22, “the turbine”), wherein: 
the compressor is configured to generate high pressure air (the function of a compressor, Col. 1, ln. 41-65, “Fuel introduced by the nozzle, after being ignited, burns continuously in the air flowing into the liner 2 from the engine compressor”), 
the combustor is configured to generate a combustion gas by mixing a fuel with the high pressure air and burning the mixture (Id.); and 
the turbine is configured to be driven using the combustion gas (Col. 1, ln. 41-57, the function of a turbine in a gas turbine engine).

Allowable Subject Matter
Claims 6-8, 11 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the closest prior art fails to teach in combination with other claimed limitations, a width portion of the inclined portion defining the inclined surface in the circumferential direction decreases toward downstream of the flow of air.  Close prior art Sweeney (cited in the rejection above), teaches the inclined portion and inclined surface tapering to create a diverging cross sectional flow area, to diffuse the cooling air and reduce its velocity.  Sweeney is silent on the width dimension of the inclined portion decreasing along the flow direction of the cooling air (decreasing the width would reduce the cross-sectional flow area, which is counter to the teachings in Sweeney).  Additional close prior art such as DuBell (US 4,050,241, previously cited in the Office Action dated 05/28/2020) teaches a similar structure having inner and outer side leading end portions of a combustor basket, but teaches the width 
Claims 7-8, 11, 12 would be allowable for the same reason as claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The references teach combustors having a combustor basket and transition piece, with a cooling passage therebetween and various configurations of leading edge portions of the combustor basket configured for influencing the flow of cooling air.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741